EXHIBIT 10.13

[NAME]


MAF BANCORP, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT

        A Restricted Stock Unit Award (“RSU Award”) was granted by the Committee
on [DATE OF GRANT] to the Participant named on the attached Restricted Stock
Unit Certificate (“Participant”). This Agreement, along with the MAF Bancorp,
Inc. Incentive Compensation Plan (the “Plan”), govern the terms of this RSU
Award. Except as otherwise indicated or defined in paragraph 1 hereof, all words
with initial capitals shall have the same meaning as ascribed to them in the
Plan.

1. Definitions. For the purposes of this Agreement:


(a) “Affiliate” means the Company and any other direct or indirect subsidiary of
the Company.


(b) “Change in Control” shall mean any of the following events:


(i) a change in control which would be required to be reported in response to
Item 1.01 of the current report on Form 8-K, as in effect on the date hereof,
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”); or


(ii) a change in control of the Company or the Bank within the meaning of the
Home Owners Loan Act of 1933, as amended, and the Rules and Regulations
promulgated by the Office of Thrift Supervision (or its predecessor agency), as
in effect on the date hereof, including Section 574 of such regulations; or


(iii) without limitation, at such time as any “person” (as the term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities, or makes an offer to purchase and completes the
purchase of securities, of the Bank or Company representing 20% or more of the
Bank’s or Company’s outstanding securities ordinarily having the right to vote
at the election of directors except for (i) any securities purchased by the
employee stock ownership plan and trust of the Company or a subsidiary or
(ii) any securities of the Bank owned by the Company; or


(iv) individuals who constitute either the Company’s Board of Directors on the
date hereof (the “Incumbent Board”), or the Board of Directors of Mid America
Bank (“Bank”) on the date hereof (the “Bank Incumbent Board”), cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least three-quarters of the directors comprising the Incumbent
Board or the Bank Incumbent Board, as the case may be, or whose nomination for
election by the stockholders was approved by the Nominating Committee serving
under the Incumbent Board or the Bank Incumbent Board, shall be, for purposes of
this clause (iv), considered as though such individual was a member of the
Incumbent Board or the Bank Incumbent Board, as the case may be; or


(v) consummation of a reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or Company or similar transaction
occurs (each a “Business Combination”) that results in a change of control. A
Business Combination will not be deemed to result in a change of control if: (1)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the total
voting power represented by the voting securities entitled to vote generally in
the election of directors of the resulting entity from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Bank or Company or all or substantially all of the Bank’s or Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions of such voting power as their ownership of the Voting Stock
immediately prior to the Business Combination, and (2) at least a majority of
the members of the board of directors of the resulting entity from the Business
Combination were members of the Incumbent Board or Bank Incumbent Board,
respectively, at the time of the execution of the initial agreement, or action
of the Incumbent Board or Bank Incumbent Board, providing for such Business
Combination; or


(vi) a proxy statement shall be distributed soliciting proxies from stockholders
of the Company, by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Company and such
proxy statement proposal is approved by the shareholders of the Company; or


(vii) a tender offer is made and completed for 20% or more of the outstanding
securities of the Company.


        However, notwithstanding anything contained in this section to the
contrary, a Change in Control shall not be deemed to have occurred as a result
of an event described in (i), (ii), (iii), (v) or (vii) above which resulted
from an acquisition or proposed acquisition of stock of the Company by a person,
as defined in the OTS’ Acquisition of Control Regulations (12 C.F.R. § 574) (the
“Control Regulations”), who was an executive officer of the Company on the date
of the adoption of the MAF Incentive Compensation Plan and who has continued to
serve as an executive officer of the Company as of the date of the event
described in (i), (ii), (iii), (v) or (vii) above (an “incumbent officer”). In
the event a group of individuals acting in concert satisfies the definition of
“person” under the Control Regulations, the requirements of the preceding
sentence shall be satisfied and thus a change in control shall not be deemed to
have occurred if at least one individual in the group is an incumbent officer.

2

--------------------------------------------------------------------------------

(c) “Resignation” means Participant’s relinquishment of service as an employee
or director with the Company and all Affiliates.


(d) “Termination” means a termination of the employment of Participant by the
Company and all of its Affiliates for any reason, other than Resignation or a
Termination For Cause, including, but not limited to, permanent disability (as
determined by the Committee in accordance with the Code after receipt of medical
advice) or death.


(e) “Termination Date” means the date on which a Resignation, Termination or
Termination For Cause occurs.


(f) “Termination For Cause” means a termination of the employment of Participant
by the Company or any Affiliate due to:


(i) The commission by Participant, as reasonably determined by the Committee, of
any theft, embezzlement or felony against, or in a matter related to, the
Company or any Affiliates;


(ii) The commission of an unlawful or criminal act by Participant resulting in
material injury to the business or property of the Company or Affiliates or of
an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;


(iii) The commission of an intentional act by Participant in the performance of
Participant’s duties as an employee or director of the Company or any Affiliate
amounting to gross negligence or misconduct or resulting in material injury to
the business or property of the Company or Affiliates, all as reasonably
determined by the Committee;


(iv) Gross misconduct in, or the continued and willful refusal by the
Participant after written notice by the Company to make himself available for,
the performance of the Participant’s duties for the Company or a subsidiary; or


(v) Suspension due to the direction of any authorized bank regulatory agency
that the Participant be relieved of his or her duties and responsibilities to
the Company or a subsidiary.


2. Grant and Designation of RSU Award. Upon the execution and delivery of this
Agreement and the related Restricted Stock Unit Certificate of even date
herewith, and subject to the Plan (the terms and provisions of which are
incorporated herein and expressly made a part hereof), the Company hereby grants
to Participant a Restricted Stock Unit, entitling the Participant to receive the
number of shares of Common Stock set forth on the Restricted Stock Unit
Certificate on the vesting dates indicated on the Restricted Stock Unit
Certificate. Except as otherwise provided below, the granting of this RSU Award
does not confer upon the Participant any rights as a shareholder, including the
right to vote, until such time as the shares of Common Stock covered by this RSU
Agreement are vested and distributed in accordance with the terms set forth in
this Agreement and the attached Restricted Stock Unit Certificate.
Notwithstanding the foregoing, the Participant shall have the right to receive
dividends paid on the number of


3

--------------------------------------------------------------------------------

  shares of Common Stock underlying this RSU Award, to the extent such shares
have not otherwise been distributed to the Participant or forfeited in
accordance with the terms of this Agreement. Such dividends shall be paid in the
same amount and at the same time (or as soon thereafter as is administratively
feasible) as dividends are paid on the Common Stock.


3. Tax Withholding. The Company shall have the power and the right to deduct or
withhold from cash compensation otherwise due to the Participant, the amount of
any minimum federal, state, or local income, Social Security and Medicare taxes
required by law or regulation to be withheld as a result of the vesting and
delivery of shares of Common Stock. Alternatively, subject to the Company’s
approval, the Participant may elect to pay such withholding amount to the
Company in cash or have the Company withhold from the shares delivered, shares
having a Fair Market Value equal to such required tax withholding amount. The
amount of any tax withholding, whether paid in cash or through the withholding
of shares, may not be in excess of the minimum amount of tax required to be
withheld. Upon receipt of the foregoing, the Company shall, as soon as
practicable, issue the shares of Common Stock as to which the RSU Award has been
vested.


4. Restriction on Delivery. Shares of Common Stock underlying the RSU Award may
not be delivered if the issuance of such shares would constitute a violation of
any applicable federal or state securities or other law or regulation. As a
condition to the delivery of shares of Common Stock underlying the RSU Award,
the Company may require Participant to make any representation and warranty to
the Company as may be required by any applicable law or regulation.


5. Effect of Termination of Employment or Other Relationship. The RSU Award, to
the extent not theretofore vested, shall terminate on Participant’s Termination
Date, except that:


(a) in the event a Termination Date occurs after a Change in Control, all
unvested shares of Common Stock underlying the RSU Award shall become vested and
as soon as practicable thereafter, be distributed to the Participant; and


(b) in the event a Termination Date occurs due to Participant’s Termination due
to death or Termination or Resignation due to permanent disability, all unvested
shares of Common Stock underlying the RSU Award shall become vested and as soon
as practicable thereafter, be distributed to the Participant or in the event of
death, Participant’s beneficiary.


6. Nontransferability. The RSU Award made pursuant to this Agreement may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution.


7. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares subject to the RSU Award upon any securities exchange or under any
law or regulation, or that the consent or approval of any governmental
regulatory body is necessary or desirable in connection with the granting of the
RSU Award or the acquisition of shares thereunder, Participant shall supply the
Committee or Company, as the case may be, with such certificates,
representations and information as the Committee or Company, as the case may be,
may request and shall otherwise


4

--------------------------------------------------------------------------------

  cooperate with the Company in obtaining any such listing, registration,
qualification, consent or approval.


8. Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Participant at the address set forth on the records of
the Company, to the Company at its offices at 55th and Holmes Avenue, Clarendon
Hills, Illinois 60514, or such other address or to the attention of such other
person as the recipient party shall have specified by prior written notice to
the sending party. Any notice under this Agreement will be deemed to have been
given when received.


9. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


10. Complete Agreement. This Agreement and those documents expressly referred to
herein embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, written or oral, which may have related to the subject
matter hereof in any way.


11. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Participant, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Participant may not assign any of Participant’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.


12. Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement. 13. Waiver or Modification. Any waiver or
modification of any of the provisions of this Agreement shall not be valid
unless made in writing and signed by the parties hereto. Waiver by either party
of any breach of this Agreement shall not operate as a waiver of any subsequent
breach.


13. Waiver or Modification. Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto. Waiver by either party of any breach of this Agreement shall not
operate as a waiver of any subsequent breach.


14. Rights of Employment. In no event shall the granting of this RSU Award or
Participant’s acceptance hereof give or be deemed to give Participant any right
to be retained as an employee of the Company or any Affiliate.


5

--------------------------------------------------------------------------------

15. IRC Section 409A. It is intended that the RSU Award and the exercise of
authority or discretion hereunder shall comply with IRC Section 409A so as not
to subject Participant to the payment of any interest or additional tax impose
under Section 409A. In furtherance of this intent, to the extent that any United
States Department of the Treasury regulations, guidance, interpretations or
changes to Section 409A would result in Participant becoming subject to interest
and additional tax under Section 409A of the Code, the Company and Participant
agree to amend this Award Agreement to bring the RSU Award into compliance with
Section 409A, provided however, that the Company shall be under no obligation to
so amend this Award Agreement if it increases the cost of the RSU Award to the
Company.


IN WITNESS WHEREOF, MAF BANCORP, INC. has caused this Restricted Stock Unit
Award Agreement to be signed by its duly authorized officer.

MAF BANCORP, INC.

         By: __________________________

         Its: __________________________

        By signing below, the undersigned Participant accepts this RSU Award and
acknowledges the terms hereof.

          __________________________

                                                                 
                                                                          
                                                        
                  [NAME]

6

--------------------------------------------------------------------------------

                               Certificate Number                
                                                
                                Number of Shares     
                                                                     
                    
                               [GRANT NUMBER]         
                                                     
                        [NUMBER OF SHARES]


MAF BANCORP, INC.


RESTRICTED STOCK UNIT CERTIFICATE

        THIS CERTIFIES THAT [NAME] has been awarded RESTRICTED STOCK UNITS
covering [NUMBER OF SHARES] shares of Common Stock, $.01 par value, of MAF
BANCORP, INC. (the “Company”), subject to the terms and conditions of this
Certificate, the related Restricted Stock Unit Agreement and the MAF Bancorp,
Inc. Incentive Compensation Plan (“Plan”). The grant date of the RSU Award is
[DATE OF GRANT].

        Subject to the terms provided in the Restricted Stock Unit Agreement or
Plan, the shares of Common Stock covered by this Restricted Stock Unit
Certificate shall be subject to the vesting schedule below. Assuming the
Participant is employed by the Company, the Bank or an Affiliate on the vesting
date specified below (unless otherwise provided in the Restricted Stock Unit
Agreement), the corresponding shares of Common Stock shall be delivered pursuant
to the Participant’s instructions as soon as practicable thereafter.

                               Vesting Date                
                                                
                                Shares Vested     
                                                                     
                    
                               [VESTING DATE]         
                                                     
                        [NUMBER VESTED]

IN WITNESS WHEREOF, MAF BANCORP, INC. has caused this Restricted Stock Unit
Certificate to be signed by its duly authorized officer.

         By: __________________________

         Its: __________________________

7